SCHEINEMAN, J. William Augerbright filed a petition in this court for writ of error to review his conviction of burglary in the Circuit Court of LaSalle County. Since nothing was thereafter filed by the state’s attorney within the time of the notice given him, this court ordered the writ to issue. Subsequently, the state’s attorney filed a motion to vacate the order on the ground the petitioner had previously obtained a writ of error from the Supreme Court where the record was filed, counsel appointed, and the case was heard on briefs and oral argument. The judgment of conviction was affirmed, and the court filed an opinion, reported as People v. Augerbright, 29 Ill2d 301, 194 NE2d 224. The foregoing decision has finally adjudicated petitioner’s case, and he has no right to seek repeated reviews of his conviction. Accordingly, the motion by the state’s attorney is allowed. The order previously entered in this court for writ of error is vacated, the writ is quashed, and the clerk of this court is directed to notify the trial court. Writ of error quashed. CULBERTSON, P. J. and ROETH, J., concur.